

115 HR 2927 IH: Helpful Incentives to Restore the Economic Dream Act of 2017
U.S. House of Representatives
2017-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2927IN THE HOUSE OF REPRESENTATIVESJune 15, 2017Mr. Messer introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to include apprentices as members of targeted groups for
			 purposes of the work opportunity credit.
	
 1.Short titleThis Act may be cited as the Helpful Incentives to Restore the Economic Dream Act of 2017 or the HIRED Act of 2017. 2.Credit for first-year wages of apprentices (a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					45S.First-year wages of apprentices
 (a)In generalFor purposes of section 38, the apprentice credit determined under this section for the taxable year is an amount equal to 40 percent of the qualified first-year wages for such year.
 (b)Qualified first-Year wagesFor purposes of this section— (1)First-year wagesThe term qualified first-year wages means wages paid or incurred by the taxpayer for services rendered by an employee as part of an apprenticeship programs registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act), during the 1-year period beginning with the day the individual first renders such services for such employer.
 (2)Limitation on wages per year taken into accountThe amount of the qualified first-year wages which may be taken into account with respect to any individual shall not exceed $6,000 per year.
 (3)WagesThe term wages has the meaning given such term under section 51(c) applied without regard to paragraph (4) thereof.
 (c)Application of certain rulesRules similar to the rules of subsections (f), (g), (i), (j), and (k) of section 51, and section 52, shall apply for the purposes of this section.
						.
			(b)Conforming amendments
 (1)Section 38(b) of such Code is amended by striking plus at the end of paragraph (35), by striking the period at the end of paragraph (36), and inserting , plus, and by adding at the end the following new paragraph:  (37)the apprentice credit determined under section 45S..
 (2)The table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item:
					
						
							Sec. 45S. First-year wages of apprentices..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.
			